 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   MICHIEL GLEN OAKES,

 9                              Petitioner,                 Case No. C20-996-JCC-MLP

10          v.                                              ORDER

11   DONALD R. HOLBROOK,

12                              Respondent.

13

14          On August 12, 2020, the Court stayed this 28 U.S.C. § 2254 habeas action to allow

15   Michiel Glen Oakes (“Petitioner”) to exhaust his state court remedies. (Dkt. # 9.) Petitioner’s

16   state court proceedings have since concluded. (Dkt. # 11.) Therefore, Petitioner now moves the

17   Court to lift the stay. (Id. at 2.) Respondent does not object to lifting the stay, but requests 45

18   days to file his answer to Petitioner’s amended habeas petition. (Dkt. # 12 at 1.)

19          Having considered Petitioner’s motion (dkt. # 11), the balance of the record, and that

20   Respondent has no opposition, the Court ORDERS:

21          (1)     Petitioner’s motion (dkt. # 11) is GRANTED, and the stay (dkt. # 9) is lifted.

22          (2)     Within forty-five (45) days from the date of this Order, Respondent shall file and

23   serve an answer in accordance with Rule 5 of the Rules Governing Section 2254 Cases in United




     ORDER - 1
 1   States District Courts. As part of such answer, Respondent shall state whether Petitioner has

 2   exhausted available state remedies and whether an evidentiary hearing is necessary. Respondent

 3   shall not file a dispositive motion in place of an answer without first showing cause as to why an

 4   answer is inadequate. Respondent shall file the answer with the Clerk of the Court and serve a

 5   copy of the answer on Petitioner.

 6          The answer will be treated in accordance with LCR 7. Accordingly, on the face of the

 7   answer, Respondent shall note it for consideration on the fourth Friday after filing. Petitioner

 8   may file and serve a response not later than the Monday immediately preceding the Friday

 9   designated for consideration of the matter, and Respondent may file and serve a reply not later

10   than the Friday designated for consideration.

11          (3)     The Clerk is directed reopen this case and send copies of this Order to the parties

12   and to the Honorable John C. Coughenour.

13

14          Dated this 29th day of June, 2021.

15
                                                           A
16                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
17

18

19

20

21

22

23




     ORDER - 2
